DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie II of claims 10-18 in the reply filed on 08/22/2022 is acknowledged.

Claims 1-9 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2018/0115941; hereinafter Wang).
Regarding claim 10, Wang shows a method (Figure 4 shows central access point (AP) performing the disclosed method.) for provisioning a virtual access point, the method comprising: 
collecting, by a controller (Figure 4 shows central AP), wireless access point information from physical access points deployed in a premise (Figure 4; Par. 0053; the central AP first obtains an identifier of an RF circuit in each small AP.  For example, the central AP obtains a local area identifier of the RF circuit in each small AP from the multiple small APs. Because different small APs may use a same local area identifier, the central AP uses, as an identifier of an RF circuit, a combination of a local area identifier of the RF circuit and an identifier of a small AP in which the RF circuit is located.); 
layer two link aggregating, by the controller, the physical access points using the wireless access point information and configuration data to form a virtual access point (Par. 0048, 0057; central AP integrates RF circuits that have the same operating frequency band in small APs into one virtual RF circuit.  Further noted that the central AP completes a function of a data link layer, and a small AP completes a function of a PHY layer.); 
sending, by the controller over a control plane of the virtual access point, a virtual service set identifier associated with the virtual access point to each of the physical access points (Par. 0058, 0062-0063; noted the central AP generates a virtual identifier for RF circuits that have a same operating frequency band. The virtual identifier is an identifier of a virtual RF circuit.  The central AP sends the configuration of each RF circuit to the small APs according to the first mapping.); and
managing, collectively by the controller and the physical access points via the control plane and a data plane of the virtual access point, forwarding of user data via the data plane between a router and a user device connected to the virtual access point (Par. 0048, 0065-0066, 0070; noted when a new small AP provides a service for the terminal, a BSSID used when an old small AP provides a service for the terminal is simulated. This process may be considered as a process in which the BSSID moves with the terminal. The central AP or a WLAN controller may determine, according to signal strength that is of a terminal signal and that is measured by a small AP currently providing a service for the terminal and signal strength that is of a terminal signal and that is measured by another small AP, whether to instruct a new small AP to provide a service for the terminal.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Baniqued et al. (US 2015/0237002; hereinafter Baniqued).
Regarding claim 11, Wang shows all of the elements except establishing, by the controller, the control plane and data plane between the physical access points.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Baniqued.  Specifically, Baniqued shows establishing, by the controller, the control plane and data plane between the physical access points (Figure 2; Par. 0019-0020, 0022, 0024-0025, 0030; noted virtual controller can run on one or more physical access points, such as access points 252, 254, or 256. For example, in one embodiment, the virtual controller automatically provisions guest users without the need for manual configuration. Therefore, relevant services like Dynamic Host Configuration Protocol (DHCP) and Network Address Translation (NAT) are enabled automatically and guest traffic is segregated on the wired network requiring no separate VLANs on upstream wired switches. In one embodiment, the virtual controller acts as a single anchor for Remote Authentication Dial-In User Service (RADIUS) requests from all wireless client devices, regardless of which AP they connect through.  In this instance, data plane between access points is established in order to perform the above functions.  In addition, access points 252, 254, and 256 can be "thin" access points that collaboratively perform network configuration and management functions. For example, access points 252, 254, and 256 can firewall network packets from client devices 262, 264, 266, and 268 according to configured policies, decrypt, and decapsulate the packet. Access points 252, 254, and 256 can then tag the network packets with configured virtual local area network (VLAN) before bridging the network packets to network device 230.  In this instance, data plane and control plane between access points is established in order to perform the above functions.).
In view of the above, having the system of Wang, then given the well-established teaching of Baniqued, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wang as taught by Baniqued, in order to provide motivation for providing a solution that requires little expert intervention to configure and manage the remote network devices (Par. 0014 of Baniqued). 
Regarding claim 12, modified Wang shows generating, by the controller, the virtual service set identifier (Wang: Par. 0058, 0062-0063; noted the central AP generates a virtual identifier for RF circuits that have a same operating frequency band. The virtual identifier is an identifier of a virtual RF circuit.  The central AP sends the configuration of each RF circuit to the small APs according to the first mapping.).
Regarding claim 13, modified Wang shows configuring, by the controller, load access software on the data plane to manage communication of the user data (Baniqued: Figure 2; Par. 0019-0020, 0022, 0024-0025, 0030; noted virtual controller can run on one or more physical access points, such as access points 252, 254, or 256. For example, in one embodiment, the virtual controller automatically provisions guest users without the need for manual configuration. Therefore, relevant services like Dynamic Host Configuration Protocol (DHCP) and Network Address Translation (NAT) are enabled automatically and guest traffic is segregated on the wired network requiring no separate VLANs on upstream wired switches. In one embodiment, the virtual controller acts as a single anchor for Remote Authentication Dial-In User Service (RADIUS) requests from all wireless client devices, regardless of which AP they connect through.  In addition, access points 252, 254, and 256 can be "thin" access points that collaboratively perform network configuration and management functions. For example, access points 252, 254, and 256 can firewall network packets from client devices 262, 264, 266, and 268 according to configured policies, decrypt, and decapsulate the packet. Access points 252, 254, and 256 can then tag the network packets with configured virtual local area network (VLAN) before bridging the network packets to network device 230.).
Regarding claim 14, modified Wang shows enabling a user device to connect to the data plane via a data link with the virtual access point (Baniqued: Figure 2; Par. 0019-0020, 0022, 0024-0025, 0030; noted virtual controller can run on one or more physical access points, such as access points 252, 254, or 256. For example, in one embodiment, the virtual controller automatically provisions guest users without the need for manual configuration. Therefore, relevant services like Dynamic Host Configuration Protocol (DHCP) and Network Address Translation (NAT) are enabled automatically and guest traffic is segregated on the wired network requiring no separate VLANs on upstream wired switches. In one embodiment, the virtual controller acts as a single anchor for Remote Authentication Dial-In User Service (RADIUS) requests from all wireless client devices, regardless of which AP they connect through.  In addition, access points 252, 254, and 256 can be "thin" access points that collaboratively perform network configuration and management functions. For example, access points 252, 254, and 256 can firewall network packets from client devices 262, 264, 266, and 268 according to configured policies, decrypt, and decapsulate the packet. Access points 252, 254, and 256 can then tag the network packets with configured virtual local area network (VLAN) before bridging the network packets to network device 230.).
Regarding claim 15, modified Wang shows enabling a user device to connect to the control plane via control link to each of the physical access points (Baniqued: Figure 2; Par. 0019-0020, 0022, 0024-0025, 0030; noted virtual controller can run on one or more physical access points, such as access points 252, 254, or 256. For example, in one embodiment, the virtual controller automatically provisions guest users without the need for manual configuration. Therefore, relevant services like Dynamic Host Configuration Protocol (DHCP) and Network Address Translation (NAT) are enabled automatically and guest traffic is segregated on the wired network requiring no separate VLANs on upstream wired switches. In one embodiment, the virtual controller acts as a single anchor for Remote Authentication Dial-In User Service (RADIUS) requests from all wireless client devices, regardless of which AP they connect through.  In addition, access points 252, 254, and 256 can be "thin" access points that collaboratively perform network configuration and management functions. For example, access points 252, 254, and 256 can firewall network packets from client devices 262, 264, 266, and 268 according to configured policies, decrypt, and decapsulate the packet. Access points 252, 254, and 256 can then tag the network packets with configured virtual local area network (VLAN) before bridging the network packets to network device 230.).
Regarding claim 16, modified Wang shows enabling a user device to establish radio frequency connections to the physical access points (Wang: Par. 0048, 0065-0066, 0070; noted when a new small AP provides a service for the terminal, a BSSID used when an old small AP provides a service for the terminal is simulated. This process may be considered as a process in which the BSSID moves with the terminal. The central AP or a WLAN controller may determine, according to signal strength that is of a terminal signal and that is measured by a small AP currently providing a service for the terminal and signal strength that is of a terminal signal and that is measured by another small AP, whether to instruct a new small AP to provide a service for the terminal.).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Baniqued and Singamsetty et al. (US 2012/0281526; hereinafter Singamsetty).
Regarding claim 17, modified Wang shows all of the elements including a radio frequency connection between the user device and physical access point, as discussed above.  Modified Wang does not specifically show switching between a forwarding mode and a non-forwarding mode for a physical access point when a radio frequency connection is lost between the user device and physical access point, wherein the physical access point is passive with respect to the data plane and active with respect to the control plane.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Singamsetty.  Specifically, Singamsetty shows switching between a forwarding mode and a non-forwarding mode for a physical access point when a radio frequency connection is lost between the user device and physical access point, wherein the physical access point is passive with respect to the data plane and active with respect to the control plane (Figure 7; Par. 0067, 0070-0071; noted in a wireless application, in situations where there is a detection of working connection failure (i.e. channel lost), synchronization algorithm of the disclosed invention allows for bypassing an intended data plane path while still utilizing an active control plane path.).
In view of the above, having the system of Wang, then given the well-established teaching of Singamsetty, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wang as taught by Singamsetty, in order to provide motivation for and efficient manner of querying availability of resources on active and inactive protecting connections, and synchronizing the control-plane and data-plane on the protecting connections, in support of Operation, Administration and Maintenance (OAM) of the protecting connections (Par. 0002 of Singamsetty).
Regarding claim 18, modified Wang shows forming, by the controller, multiple virtual access points by grouping different ones of the physical access points (Wang: Figure 4; noted forming multiple virtual access point by group different small APs based on operating frequency.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210266998 A1 -  relates generally to wireless communications, and more specifically to a service set identifier (SSID) for wireless communications using multiple link aggregation.
US 20200359259 A1 - relate to wireless communications and, more particularly, to multi-link aggregation.
US 20170135145 A1 - relates generally to electronic communications, and more specifically, to techniques for implementing a local area wireless mesh network.
US 20170027005 A1 - relates to wireless connection between devices, and more particularly, to a method of wirelessly connecting at least two devices and a wirelessly connectable device using the method.
US 20160212776 A1 - pertain to configuring an access point in a local network for operation in a community Wi-Fi network.
US 20150055506 A1 – relates to an access point is configured to pair with other access points in a network.
US 20110142019 A1 – relates to AP's associated with a communication network and any wireless devices desiring contact, operated according to a protocol in which each wireless device selects AP's with which to communicate.
US 20110038349 A1 - relates to communication networks and, more particularly, to a method and apparatus for supporting multiple simultaneous wireless connections in a wireless local area network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413